[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                     FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              November 28, 2007
                              No. 07-12803                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                   D. C. Docket No. 06-00114-CR-J-32HTS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

COREY DEON CHARLES,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (November 28, 2007)

Before BARKETT, WILSON and PRYOR , Circuit Judges.

PER CURIAM:

     Corey Deon Charles appeals his sentence following the revocation of
supervised release, arguing that the district court’s twenty-one month sentence was

unreasonable. Charles admitted to violating the conditions of his supervised

release. During the sentencing portion of Charles’s revocation hearing, the district

court judge considered sentencing him to time-served plus seven days’

imprisonment so that Charles could take advantage of the probation officer’s

different drug and mental health treatment options upon release. When Charles

reacted vociferously to the probation officer’s suggestion that he wear a monitoring

bracelet on his ankle upon release, the district court continued sentencing. At the

continued sentencing hearing, the district court sentenced Charles to 21 months’

imprisonment.

      Charles argues that the district court had to consider the factors listed in 18

U.S.C. § 3553(a), and its decision to sentence him to 21 months’ imprisonment

was unreasonable given that it had previously considered sentencing him to time-

served plus seven days’ imprisonment.

      Where a defendant under supervised release possesses a controlled

substance, he is subject to mandatory revocation of his supervised release and a

prison term not in excess of the statutory maximum. 18 U.S.C. § 3583(g)(1). We

have previously determined that when revocation of supervised release is

mandatory under 18 U.S.C. § 3583(g), the statute does not require consideration of



                                           2
the § 3553(a) factors. Thus, to the extent that Charles argues that the district court

did not adequately consider the § 3553(a) factors in sentencing him, that argument

fails because the district court was not required to consider those factors as

Charles’s revocation for drug possession was mandatory. We note, that, in any

event, the district court did consider the § 3553(a) factors, and the record reflects

that Charles’s sentence was not unreasonable.

      AFFIRMED.




                                           3